                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE Peter M. Kranack                             BANKRUPTCY NO. 15-23309-JAD

              Debtor                               CHAPTER NO. 13

Peter M. Kranack
             Movant                              Related to Docs. 80, 82, and 83
             v.
U.S. Bank Trust National Association, as trustee Hearing Date: 4/14/21 @ 10:00 a.m.
for CVP III Mortgage Loan Trust II
             Respondent

              vs

Ronda J. Winnecour, Trustee
            Additional Respondent


                         DEBTOR’S MOTION
       FOR CONTINUANCE OF HEARING SCHEDULED FOR APRIL 14, 2021

   1. Debtor incorporates by reference all of the averments in Trustee’s Motion For

      Determining Mortgage Creditor Has Been Paid Per Plan And To Confirm Debtor

      Resumption Of Payments (hereinafter “Trustee’s Motion”). Document 80

   2. Debtor incorporates by reference all of the averments in Debtor’s Response To Trustee’s

      Motion For Determining Mortgage Creditor Has Been Paid Per Plan And To Confirm

      Debtor Resumption Of Payments (hereinafter “Debtor’s Response”). Document 82

   3. Debtor incorporates by reference all of the averments in Debtor’s Motion For Production

      Of Complete Loan History and Mortgage Payoff. (Document 83)

   4. A hearing regarding both the Trustee’s Motion and the Debtor’s Motion is scheduled for

      Wednesday, April 14, 2021 at 10:00.

   5. Debtor was provided with an updated loan history and a payoff figure on Monday, April

      5, 2021.

   6. Debtor requires an additional 30 days to analyze the loan history.
7. Respondent’s Counsel, Maria D. Miksich, has no objection to a continuance of the

   hearing scheduled for April 14, 2021.

8. Additional Respondent’s Counsel, Owen W. Katz, Esq. has no objection to a continuance

   of the hearing scheduled for April 14, 2021.

   Wherefore, the Debtor respectfully requests that the Court enter an Order continuing the

   hearing scheduled for April 14, 2021 at 10:00 for 30 days.



   Date: April 9, 2021                            /s/ Robert S. Shreve
                                                  Akman & Associates, LLC
                                                  345 Southpointe Boulevard, Suite 100
                                                  Canonsburg, PA 15317
                                                  (724) 514-1001, ext. 513
                                                  rsshreve@akmanlegal.com
